Citation Nr: 0120929	
Decision Date: 08/16/01    Archive Date: 08/17/01

DOCKET NO.  98-05 281	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to an increased evaluation for left ulnar 
nerve entrapment and median nerve neuropathy secondary to 
left wrist fracture, currently evaluated as 30 percent 
disabling.

2.  Entitlement to an increased evaluation for fracture of 
the left 5th metacarpal, status post (s/p) fusion with 
traumatic arthritis, currently evaluated as 10 percent 
disabling.

3.  Entitlement to an increased evaluation of right elbow 
epicondylitis, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased evaluation for residuals of 
left foot injury, currently evaluated as 10 percent 
disabling.

5.  Entitlement to an increased evaluation for right knee 
disability, currently evaluated as 10 percent disabling.



REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 7, 1981 to 
September 9, 1981 and from August 1984 to July 1990.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a June 1996 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Nashville, 
Tennessee.  The Board observes that the veteran, in his 
February 1996 claim, requested an increased evaluation of the 
single service-connected disability affecting both orthopedic 
and nerve conditions.  The RO had characterized the 
disability as left major ulnar and medial nerve neuropathy 
secondary to trauma and post fractured dislocation and post 
fusion of the left 5th metacarpal carpal joint (dominant)-
rated as 30 percent disabling under Diagnostic Code 8516.  
During the course of this appeal, however, the RO, in an 
April 1999 rating decision, determined that the evidence 
submitted showed sufficient impairment from these conditions 
to warrant separate evaluations for the orthopedic and nerve 
disabilities.  Accordingly, the RO recharacterized the 
disabilities as left ulnar nerve entrapment secondary to left 
wrist fracture-retaining the 30 percent evaluation under 
Diagnostic Code 8516, and left 5th metacarpal, s/p fusion 
with traumatic arthritis-assigning a separate 10 percent 
evaluation under Diagnostic Codes 5010-5215.  Accordingly, as 
such issues arose from the veteran's claim for an increased 
evaluation, the Board will address both issues.

Additionally, the Board notes that the veteran appealed a 
June 1994 RO denial of entitlement to a total rating based on 
individual unemployability (TDIU).  However, in February 
1996, the veteran canceled his appeal for a TDIU.  Thus, the 
Board finds that he withdrew the issue of his entitlement to 
a TDIU, so the Board no longer has jurisdiction of this 
issue.  See Fenderson v. West, 12 Vet. App. 119 (1999).

The veteran and his representative appeared before a hearing 
officer at a hearing at the RO in September 1998.  The 
veteran requested and was scheduled for a travel board 
hearing before a Member of the Board.  However, the veteran 
failed to report for such hearing and a statement was 
received canceling his request for this hearing.

Finally, the Board notes that there appears to be a March 
1997 request for apportionment on behalf the veteran's son, 
Shawn.  This issue was not addressed by the RO.  The United 
States Court of Appeals for Veterans Claims (Court) has noted 
that 38 U.S.C.A. § 7105 (West 1991) establishes a series of 
very specific, sequential, procedural steps that must be 
carried out by a claimant and the RO or other "agency of 
original jurisdiction" (AOJ) (see Machado v. Derwinski, 928 
F.2d 389, 391 (Fed. Cir. 1991)) before a claimant may secure 
"appellate review" by the BVA.  Absent a notice of 
disagreement, statement of the case, and substantive appeal, 
the Board does not have jurisdiction over the issue.  Rowell 
v. Principi, 4 Vet. App. 9 (1993); Roy v. Brown, 5 Vet. App. 
554 (1993).  This issue is referred to the RO for appropriate 
action.



REMAND

There was a significant change in the law during the pendency 
of this appeal.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000) (codified as amended at 38 U.S.C.A. § 5100 et 
seq. (West Supp. 2001)) became law.  This law redefined the 
obligations of VA with respect to the duty to assist and 
included an enhanced duty to notify a claimant of information 
and evidence necessary to substantiate a claim for VA 
benefits.  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, 114 Stat. 2096 (2000)(codified as amended at 38 
U.S.C.A. § 5100 et seq. (West Supp. 2001)); see also 
VAOPGCPREC 11-2000 (Nov. 27, 2000); Karnas v. Derwinski, 
1 Vet. App. 308 (1991).

In an effort to assist the RO, the Board has reviewed the 
claims file and identified certain assistance that must be 
rendered to comply with the VCAA.  However, it is the RO's 
responsibility to ensure that all appropriate development is 
undertaken in this case.  Upon review, the Board observes 
that the most recent VA examination for the veteran's 
service-connected right elbow was conducted in April 1996, 
more than 5 years ago and the most recent VA examination for 
the right knee and left foot disabilities was in June 1997, 
more than 4 years ago.  The veteran maintained that these 
evaluations were inadequate and that his disabilities have 
worsened since these examinations.  Additionally, while there 
was a VA examination of the veteran's left arm disability in 
February 1999, the veteran and his representative have 
contended that this disability has worsened.   Moreover, the 
most recent VA medical records were dated in October 1998.  
These records refer to a March 1999 appointment.  VA's duty 
to assist the veteran includes obtaining recent medical 
records and a thorough and contemporaneous examination in 
order to determine the nature and extent of the veteran's 
disabilities.  Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5103A (West Supp. 2001).


Accordingly, this case is REMANDED for the following:

1.  The RO should obtain the names and 
addresses of all medical care providers 
to include VA and non-VA providers who 
treated the veteran since 1997.  After 
securing the necessary release, the RO 
should obtain these records to include VA 
medical records from October 1998 to 
present.

2.  The veteran should be afforded VA 
orthopedic examination to determine the 
nature and extent of the veteran's 
service-connected disabilities to include 
s/p fractured left 5th metacarpal, right 
elbow, right knee, and left foot.  The 
claims folder should be made available to 
the examiner for review before the 
examination.  The examiner should provide 
pronation and supination for the left 
wrist, ranges of motion of right elbow, 
right knee, and left foot.  The examiner 
should address with each disability the 
evidence of pain, weakened movement, 
excess fatigability, or incoordination 
and determine the level of associated 
functional loss in light of 38 C.F.R. 
§ 4.40 (2000), as set forth in DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  All 
special studies and tests should be 
performed.

3.  The veteran should be afforded a VA 
peripheral nerve examination to determine 
the extent of the nerve disability of the 
left arm.  The claims folder should be 
made available to the examiner for review 
before the examination.  All special 
studies and tests should be performed.  


4.  The RO must review the claims file and 
ensure that all notification and 
development action required by 38 U.S.C.A. 
§§ 5102, 5103, and 5103A (West 1991 & 
Supp. 2001) are fully complied with and 
satisfied. 

5.  Thereafter, the RO should readjudicate 
this claim.  If the benefits sought on 
appeal remain denied, the veteran and his 
representative should be provided a 
supplemental statement of the case (SSOC).  
The SSOC must contain notice of all 
relevant actions taken on the claims for 
benefits-to include a summary of the 
evidence and applicable laws and 
regulations considered pertinent to the 
issues currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The veteran is notified that it is his 
responsibility to report for the examination and to cooperate 
in the development of the case, and that the consequences of 
failure to report for a VA examination without good cause may 
include denial of the claim.  38 C.F.R. §§ 3.158 and 3.655 
(2000).  The veteran has the right to submit additional 
evidence and argument concerning the claims the Board has 
remanded to the RO.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2001) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, 

Part IV, directs the ROs to provide expeditious handling of 
all cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	Keith W. Allen
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2001), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).

